Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Objections to the Drawings
01.	FIGs. 5 A & B are objected to as being "PRIOR ART" and not being so labelled. 
See U.S. Pat. No. 11,337,010, assigned to Cirrus Logic, identifying FIGs. 1 A and B (which appear to be the same as FIGs. 5 A & B) to be "PRIOR ART." 
FIGs. 5 A and 5B should, therefore, be designated by a legend such as –PRIOR ART-- because only that which is old is illustrated. See M.P.E.P. § 608.02(g).
To avoid abandoning this Application, in the Response to this Office Action, Applicants must file corrected drawing sheets complying with 37 CFR § 1.121(d), or, alternatively, must provide a persuasive reasoning, supported by bases in fact, showing that FIGs. 5A and 5B are, in fact, NOT prior art. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR § 1.121(d).
The next Office Action will notify Applicants of the required correction if the changes are not acceptable. 
This objection to the drawings will not be held in abeyance. A request to hold objections to the drawings in abeyance will not be considered a bona fide attempt to advance the application to final action (37 CFR § 1.135(c)). 
35 U.S.C. § 112(a) "[requires t]he specification [to] contain a written description of the invention," AND 35 U.S.C. § 132(a), second sentence, prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." ACCORDINGLY: (1) an amended claim MUST have WRITTEN DESCRIPTION SUPPORT in the portion(s) of the AS FILED disclosure describing the embodiment of the claimed invention; AND (2) any amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER.
35 U.S.C. § 112 Rejections of the Claims
02.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
03.	Claims 3, 4, 12, and 16 are rejected under 35 U.S.C. § 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter Applicants regard as the invention.
Specifically, in claims 3 and 16, "the lower surface" lacks antecedent basis because it is unclear what lower is low with respect to, and in claims 4 and 12 "the upper surface" lacks antecedent basis because it is unclear what upper is up with respect to. 
35 U.S.C. § 112(a) "[requires t]he specification [to] contain a written description of the invention," AND 35 U.S.C. § 132(a), second sentence, prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." ACCORDINGLY: (1) an amended claim MUST have WRITTEN DESCRIPTION SUPPORT in the portion(s) of the AS FILED disclosure describing the embodiment of the claimed invention; AND (2) any amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER.
Statutory Bases of the Prior Art Rejections
04.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
05.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims -- Anticipation
06.	Claims 1-17 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by Pre-Grant Publication [hereinafter "PGPubs"] US 2014/0042565 of a U.S. patent application for inventors Fuergut et al. [hereinafter "Fuergut"]. 
As to rejecting claims 1 and 16, Fuergut describes: A substrate for a MEMS transducer package (see the Abstract) comprising: at least one silicon die (11 comprising the MEMS transducer (13/14)); and 5a moulded frame 10 laterally surrounding and in contact with a side surface of the die. See, for example, the front page.
With respect to claim 2, Fuergut (see, for example, the Front Page) describes: the die is provided between a first substrate plane defined by an upper surface of the frame and a second substrate plane defined by a lower surface of the frame.
With respect to claim 3, Fuergut (see, for example, the Front Page) describes: the lower surface (whatever this refers to) of the die is coplanar with the second substrate plane (whatever this refers to) because there is a plane horizontally going through the substrate and that is coplanar to some second surface of the die. 
With respect to claim 4, Fuergut (see, for example, the Front Page) describes: the distance between the first substrate plane (whatever this refers to) and the second substrate plane (whatever this refers to) defines a planar height of the substrate 10 and wherein the height of the die (14 or 13 or 13/14) is less than or equal to the planar height of the substrate 10.
With respect to claim 5, Fuergut describes: the frame is formed of a mould material (epoxy resin; see, e.g., [0029] and [0037]).
With respect to claims 6 and 7, Fuergut (see, for example, FIG. 3D describes: one or more through planar vias 21 which extend between the first substrate plane and the second substrate plane (whatever the planes are because the via 21 extends through the substrate 10.
With respect to claim 8, Fuergut (see, for example, the Front Page) describes: the substrate comprising first (either 11/13/14 or 18) and second die (either 18 or 13/14) and wherein the frame laterally surrounds both first and second die the first and second die being held in a fixed positional relationship relative to each other by means of the frame structure.
With respect to claims 9 and 10, Fuergut (see, for example, the Front Page) describes: the first die 18 is an ASIC (because it is a Logic die) and the second die is a port-hole die (because it is a MEMS and has a porthole, and it is "on," read broadly the upper surface of the substrate, whatever it is).
With respect to claim 11, Fuergut describes: the MEMS microphone transducer 11 (including 13/14) comprises a flexible membrane which deflects in response to a pressure differential across the membrane, and wherein the MEMS microphone transducer is provided such that the flexible membrane overlies a hole provided in the port hole die.
With respect to claims 12 and 13, Fuergut (see, for example, the Front Page) describes: further comprising a lid portion 16 (see, for example, [0006] and [0031]), the lid portion being provided on the upper surface of the package substrate to define a chamber.
With respect to claim 14, Fuergut (see, for example, [0002], [003], [0016], [0026], [0039]) describes: the device is at least one of: a portable device; a computing device; and a voice controlled device.
With respect to claims 15 and 17, Fuergut (see, for example, the Front Page) describes a method as in claims 15 and 17 because the device in Fuergut describes an epoxy resin mould (see, e.g., [0029] and [0037]), which is a mould that hardens. 
Accordingly, claims 1-17 are rejected under 35 U.S.C. § 102(a)(1), as anticipated by Fuergut. 
CONCLUSION
07.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814